Wilson, Judge:
The merchandise involved in these appeals consists of certain “Jaguar” automobiles imported from England and entered at the port of Portland, Oreg.
At the trial, the case was submitted upon the following agreement entered into between counsel for the respective parties:
Me. Tuttle: May it please the Court, it is stipulated and agreed by and between the attorney for the plaintiff and the attorney for the defendant that the involved merchandise consists of, in the case of Reappraisement 285417-A, which is number 98 on the calendar, 2 Jaguar automobiles, which were appraised at £754, 5 shillings, 8 pence, less £1 allowance for non-supply of headlamps, plus extras.
, It is agreed that the proper valuation for duty purposes is £714, 19 shillings, 3 pence, less allowance for non-supply of headlamps, plus all extras.
Now, as far as Reappraisement number 285419-A, which is number 99 on the calendar, the merchandise consists of one 2.4 Liter Jaguar Saloon automobile, which was appraised at £754, 5 shillings, 8 pence, less £1 allowance for non-supply of headlamps, plus extras, and it is now agreed between attorney for the plaintiff and the defendant that the value for duty purpose, is £714, 19 shillings, 3 pence, less allowances for non-supply of headlamps, plus all extras.
Mr. FitzGibbon: We agree. Upon that stipulation, the case is submitted for decision, both sides resting. * * *
On the agreed facts, I find that the proper value of the involved Jaguar automobiles covered by reappraisement 285417-A is, as to each item covered thereby, £714, 19 shillings, 3 pence, less allowance for nonsupply of headlamps, plus all extras; and that the proper value of the Jaguar Saloon automobile covered by reappraisement 285419-A is £714, 19 shillings, 3 pence, less allowances for nonsupply of headlamps, plus all extras.
As to all other merchandise covered by these appeals for reappraisement, same having been abandoned, the appeals are dismissed.
Judgment will be rendered accordingly.